20-769
     Salhan v. Garland
                                                                              BIA
                                                                      A206 036 016
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            ROSEMARY S. POOLER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   JATINDER SALHAN,
14            Petitioner,
15
16                       v.                                  20-769
17                                                           NAC
18   MERRICK B. GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights,
24                                       NY.
25
26   FOR RESPONDENT:                     [VACANT], Assistant Attorney
27                                       General; Julie M. Iversen, Senior
28                                       Litigation Counsel, Jeffrey R.
29                                       Meyer, Attorney, Office of
 1                               Immigration Litigation, United
 2                               States Department of Justice,
 3                               Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Jatinder Salhan, a native and citizen of

 9   India, seeks review of a February 5, 2020, decision of the

10   BIA denying his motion to reopen.   In re Jatinder Salhan, No.

11   A 206 036 016 (B.I.A. Feb. 5, 2020).    We assume the parties’

12   familiarity with the underlying facts and procedural history.

13       In lieu of filing a brief, the Government moves for

14   summary denial of Salhan’s petition for review.    Rather than

15   determine if the petition is frivolous as required for summary

16   denial, see Pillay v. INS, 45 F.3d 14, 17 (2d Cir. 1995), we

17   construe the Government’s motion as its brief and deny the

18   petition on the merits.

19       We review the denial of a motion to reopen for abuse of

20   discretion and the BIA’s determination of country conditions

21   for substantial evidence.    See Jian Hui Shao v. Mukasey, 546

22   F.3d 138, 168-69 (2d Cir. 2008).     In his motion to reopen,

23   Salhan   asserted    that    Congress   Party   members      and
                                    2
 1   Bharatiya Janata Party (“BJP”) workers went to his family’s

 2   home in India to learn his whereabouts and they beat his

 3   father on account of Salhan’s affiliation with the Akali Dal

 4   Mann Party.       He documented this claim with his own written

 5   statement,    an    affidavit     from     his   uncle,    and     background

 6   evidence of conditions in India.

 7       It is undisputed that Salhan’s 2019 motion was untimely

8    because he filed it more than two years after his removal

9    order      became         final   in       2017.           See       8 U.S.C.

10   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).                Although this

11   time limitation does not apply if reopening is sought to apply

12   for asylum and the motion “is based on changed country

13   conditions arising in the country of nationality” that are

14   material     to     the     applicant’s      asylum       claim,     8 U.S.C.

15   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3), Salhan did not

16   satisfy this exception.

17       “[T]o prevail on a motion to reopen alleging changed

18   country conditions where the persecution claim was previously

19   denied based on an adverse credibility finding . . . , the

20   [movant] must either overcome the prior determination or show

21   that the new claim is independent of the evidence that was


                                            3
 1   found to be not credible.”         Matter of F-S-N-, 28 I. & N. Dec.

 2   1, 3 (BIA 2020); see also Kaur v. BIA, 413 F.3d 232, 234 (2d

 3   Cir. 2005) (“[E]vidence submitted by petitioner in support

 4   of . . . motion was not ‘material’ because it did not rebut

 5   the adverse credibility finding that provided the basis for

 6   the   IJ’s      denial     of     petitioner’s     underlying       asylum

 7   application.”).         The BIA did not err in concluding that

 8   Salhan’s   new   evidence       failed   to   overcome   the    underlying

9    adverse credibility determination.              That evidence did not

10   address the findings that formed the basis for the adverse

11   credibility determination—i.e., Salhan’s vague recollection

12   of his activities on behalf of the Alkali Dal Mann Party and

13   his   evasive     and     nonresponsive       statements       during   his

14   individual hearing.       See Kaur, 413 F.3d at 234; Matter of F-

15   S-N-, 28 I. & N. Dec. at 3.               Moreover, Salhan’s country

16   conditions evidence, which included a State Department report

17   and news articles, did not directly address violence between

18   political parties or conditions in his home state of Punjab

19   for members of his political party.                Absent evidence to

20   overcome the underlying adverse credibility determination,

21   the BIA did not abuse its discretion in denying Salhan’s


                                          4
1   untimely motion to reopen.   See 8 U.S.C. § 1229a(c)(7)(C)(i);

2   8 C.F.R. § 1003.2(c)(2); Kaur, 413 F.3d at 234.

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe,
8                                Clerk of Court




                                   5